DETAILED ACTION
This office action is based on the claim set submitted and filed on 04/09/2021.
Claims 1, 4, 8-9, 11, and 13-15 have been amended. Claims 3, 5, 10, 12, and 17 are canceled.
Claims 1-2, 4, 6-9, 11, 13-16, and 18-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claim 1-2, 4, 6-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-2, 4, and 6-7 are drawn to a method, Claims 8-9, 11, and 13-14 are drawn to a system, and Claims 15-16 and 18-20 are drawn to an art of manufacturer and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-2, 4, 6-9, 11, 13-16, and 18-20 are further directed to an abstract idea on the grounds set out in detail below.

Step 2A - Prong 1
Independent Claim 1 recites the following steps:
processing, …, telephone call including voice signals representing a voice medical communication from a user
identifying, …, the user originating the voice medical communication;
accessing and analyzing, …, a medical history of the identified user … based on terms used in the medical history indicating a seriousness of a medical condition;
classifying, …, the medical history into one of a plurality of classifications based on the analyzing
setting, …, a risk factor to a value corresponding to the one of the plurality of classifications;
continuously monitoring, …, each attribute of a plurality of attributes of the voice signals of the voice medical communication during a duration of the telephone call, wherein the continuously monitoring includes:
determining, …, a respective value for each attribute of the plurality of attributes of the voice signals of the voice medical communication in real time …
analyzing the voice signals of the voice medical communication to determine the cadence and the pitch of the voice medical communication
assigning respective numerical values to the cadence and the pitch based on the analyzing
repeatedly performing every predefined time interval during the monitoring:
generating, …, a score for the voice medical communication based on a product of the value of the risk factor with a sum of the determined respective values of the each attribute of the plurality of attributes; 
determining, …, a value of a change threshold based on one of a predefined percentage of a last generated score for the user during the telephone call with the voice medical communication when the last generated score exists and a specified value when the last generated score does not exist, and
responsive to determining, …, that the generated score exceeds the change threshold:
offering an activity to the user based on previous actions of the user
providing medical provider reviews to the user
providing information to the user regarding support venues 
selecting a patient advocate to wait with the user

The claim steps for the invention represents an abstract idea of a series of steps that a medical communication (voice, text, etc.) should follow in diagnosing a patient. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor and computer readable medium to implement the abstract idea. This corresponds to the court-recognized abstract idea of a mental process that a specialist should follow when testing a patient for nervous system malfunctions. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient.
The highlighted (in Bold) limitations of independent claim 1 above and as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in 

Independent Claim 8 and 15 are analogous to Claim 1 recite the same steps mentioned in Claim 1 and therefore apply to the same abstract idea as above.

Dependent Claims 2, 4, 6-7, 9, 11, 13-14, 16, and 18-20 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as “normalizing the product of the value of the risk factor with the sum of the determined respective values of the each attribute of the plurality of attributes of the voice medical communication to produce the generated score within a given value range” in claim 6, 13, 19, which recite a mathematical calculation to produce a score and enables the user to perform such process mentally, 
“interacting with the identified user to process the voice medical communication”, “learning preferences of the identified user for future medical communications based on the interacting” in claim 7, 14, 20, which enables the user to work with the patient and use the information for future encounter, 

If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea.
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.

Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1-2, 4, 6-9, 11, 13-16, and 18-20 recites additional element such as “performing, …, an action with respect to the identified user based on the generated score for the voice medical communication”, “presenting the provider results to the user”, “enabling the user to schedule an appointment while waiting for a response to the voice medical communication”, “performing one or more actions to shorten a wait time for the user”, “performing the one or more actions to shorten the wait time for the user” in claim 1, and “presenting pre-engagement questions to the 
The elements recited in the claims such as “the attributes include at least one from a group consisting of sentiment, pauses, and context” in claims 2, 9, and 16, which are reciting additional elements that are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to post/extra-solution activity See MPEP § 2106.05(g). 
Other additional elements in the claims such as “a network adaptor, a memory, database, processor, interactive voice response (IVR)” while using a computer to perform steps mentioned above. “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine” (Applicant, 0071), “An integrated interactive voice response (IVR) system may be included in various embodiments that receive telephone communications” (Applicant, 0015). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and even in combination, these additional elements provide no integration of the abstract ideas into a 
The claims as a whole are therefore directed to an abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. data sources/adaptor, processors, memory); and the generic computer components merely perform generic computer functions (i.e. collecting data, storing data, processing, correlating information, displaying information). Additionally, as described in MPEP 2106.05(d)(II)(ii) utilizing a general purpose computer for performing mathematical calculations (e.g. calculating scores/risk scores) has been found to be a well-understood, routine, and conventional activity1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not 


Response to Amendment
Applicant's arguments filed 04/09/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 18-30.
In response to the applicant argument that processing/analyzing a voice signal do not fall into any of the grouping abstract ideas, Examiner respectfully disagree. The amended claim limitation recites processing/analyzing a voice signal received from a user which is process or steps that a healthcare professional uses to observe and evaluate a patient during a diagnoses for a condition. The claims are given there broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The steps outlined in the claim include processing, analyzing, determining a score (mathematical and/or statistical calculations or operations). Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass See 84 Fed. Reg. at 52 n. 14. Therefore the invention as a whole is directed to a mental process. 
Applicant argued that the amended claims “improves interactive voice response systems by dynamically determining actions for a user during a call based on a medical history of the user retrieved from a database and voice fluctuations of the user continuously monitored during the call”, as recited, Examiner respectfully disagree. The amended claims recited using an interactive voice response (IVR) system for processing the received voice signal, the Applicant specifications [0015] and [Fig 2] discloses the IVR system is an integrated tool for obtaining voice information and processing the action based on instruction determined by a program implemented on a generic computing system. While it is true that the claims recite an IVR system for carrying out the claimed functions, the IVR is merely invoked as a tool to implement the steps of the claim.
Applicant argued that the additional elements provide significantly more using computer technology as recited in the court case In DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014). The mentioned court case is directed to generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. The court case provided a technology improvement because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host’s webpage to the third party’s webpage when the hyperlink was activated. In contrast, the DDR Holdings, LLC v. Hotels.com.
Hence, Examiner remains the 101 rejections of claims 1-2, 4, 6-9, 11, 13-16, and 18-20, which have been updated to address Applicant's amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626               

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Achin et al., (US2015/0339572Al) [0194]; Furest. (US2015/0272494A1) [0058];